Title: From Thomas Jefferson to John Langdon, 11 January 1803
From: Jefferson, Thomas
To: Langdon, John


          
            Dear Sir
            Washington Jan. 11. 1803.
          
          We learn by the public papers that a great calamity by fire has happened to Portsmouth, and that yourself and some others are appointed to recieve contributions for the distressed sufferers and to distribute them. I take the liberty of inclosing to yourself an hundred dollars for this purpose. I observe the trustees say in the papers that they will make a record of the donations. I pray that in my case it may be of the sum only, without the name. the former I suppose is necessary in making up your accounts. Accept assurances of my constant & affectionate esteem & respect.
          
            Th: Jefferson
          
         